
	

114 HR 5177 IH: National Mitigation Investment Act
U.S. House of Representatives
2016-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5177
		IN THE HOUSE OF REPRESENTATIVES
		
			May 10, 2016
			Mr. Curbelo of Florida (for himself and Mr. Sires) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To improve disaster mitigation programs, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the National Mitigation Investment Act. 2.FindingsCongress finds that—
 (1)mitigation planning is the foundation for saving lives, protecting residential and commercial properties, and developing disaster resistant communities;
 (2)recent studies of the performance of building structures during disasters have demonstrated that the adoption and active enforcement of State building codes have greatly reduced residential and commercial property damage and personal injury resulting from major disasters;
 (3)modern building codes govern all aspects of construction and are designed to ensure that single-family residential dwellings and commercial structures are protected from natural disasters;
 (4)the people of the United States rely on active enforcement of modern building codes for assurance that minimum standards for reducing personal injuries and property damages have been met in the buildings they live in, work in, and visit every day;
 (5)active enforcement of building codes plays an increasingly important role in public safety and loss prevention of residential and commercial property;
 (6)active enforcement of building codes based on nationally recognized models reduces the need for public disaster aid, creates sustainable communities, promotes a level and consistent playing field for design professionals, suppliers, and builders, and can contribute to the durability of residential and commercial structures;
 (7)under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), the Federal Emergency Management Agency provides Federal assistance to States for mitigation efforts;
 (8)it is beneficial and appropriate to expand Federal mitigation assistance to encourage States to take a comprehensive and integrated approach to disaster loss reduction; and
 (9)it is beneficial to the Federal Government and appropriate that Federal mitigation assistance be used to encourage the adoption and active enforcement of State building codes as a disaster mitigation strategy under the auspices of a comprehensive disaster loss reduction plan.
 3.PurposesThe purposes of this Act are to— (1)substantially mitigate the occurrence of loss to residential and commercial property, reduce and minimize damage when losses to residential and commercial property occur, improve the quality and value of residential and commercial property, and reduce the need for public disaster aid;
 (2)provide incentives for the adoption and active enforcement of State building codes; (3)encourage States to continue their key responsibility to coordinate all State and local activities relating to hazard evaluation and mitigation, as specified in section 201.3(c) of title 44, Code of Federal Regulations, through the adoption and active enforcement of State building codes; and
 (4)encourage States to require that local governments use a current version of a nationally applicable model building code that address natural hazards as a basis for design and construction of State-sponsored mitigation projects described in section 201.5(b)(4)(iv) of title 44, Code of Federal Regulations.
			4.Enhanced mitigation assistance
 (a)Additional mitigation assistanceSection 404 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c) is amended by adding at the end the following:
				
					(f)Additional mitigation assistance
 (1)In generalIf, at the time of a declaration of a major disaster, the affected State has in effect and is actively enforcing throughout the State an approved State building code, the President may increase the maximum total of contributions under this section for the major disaster, as specified in subsection (a) and section 322(e), by an amount equal to 4 percent of the estimated aggregate amount of grants to be made (less any associated administrative costs) under this Act with respect to the major disaster.
 (2)SubmissionTo be eligible for an increased Federal share under paragraph (1), a State shall submit its State building code to the President for approval.
 (3)ApprovalThe President shall approve a State building code submitted under paragraph (2) if the President determines that the building code—
 (A)is consistent with the most recent version of a nationally recognized model building code; (B)has been adopted by the State within 6 years of the most recent version of the nationally recognized model building code; and
 (C)uses the nationally recognized model building code as a minimum standard. (4)Periodic updatesThe President, acting through the Administrator, shall set appropriate standards, by regulation, for the periodic update, resubmittal, and approval of a State building code approved by the President in accordance with paragraph (3) that are consistent with similar requirements related to mitigation planning under section 322.
 (5)RegulationsNot later than 180 days after the date of enactment of this subsection, the President, acting through the Administrator of the Federal Emergency Management Agency, shall issue such regulations as may be necessary to carry out this subsection.
 (6)DefinitionsFor purposes of this subsection, the following definitions apply: (A)Actively enforcingThe term actively enforcing means effective jurisdictional execution of all phases of a State building code in the process of examination and approval of construction plans, specifications, and technical data and the inspection of new construction or renovation.
 (B)Nationally recognized model building CodeThe term nationally recognized model building code means a building code for residential and commercial construction and construction materials that— (i)has been developed and published by a code organization in an open consensus type forum with input from national experts; and
 (ii)is based on national structural design standards that establish minimum acceptable criteria for the design, construction, and maintenance of residential and commercial buildings for the purpose of protecting the health, safety, and general welfare of the building's users against natural disasters.
 (C)State building codeThe term State building code means requirements and associated standards for residential and commercial construction and construction materials that are implemented on a statewide basis by ordinance, resolution, law, housing or building code, or zoning ordinance. At a minimum, such requirements and associated standards shall apply—
 (i)to construction-related activities of residential building contractors applicable to single-family and 2-family residential structures; and
 (ii)to construction-related activities of engineers, architects, designers, and commercial building contractors applicable to the structural safety, design, and construction of commercial, industrial, and multifamily structures.
 (g)Use of assistanceRecipients of hazard mitigation assistance provided under this section and section 203 may use the assistance to conduct activities to help reduce the risk of future damage, hardship, loss, or suffering in any area affected by a flood, including—
 (1)adaptation of existing infrastructures, including enhancements to both built and natural environments based on future flood probabilities;
 (2)maintenance of existing surge protection infrastructure; (3)waterfront resilience, including creation of bulkheads, dune enhancement, beach re-nourishment, living seawalls and seashores and levees;
 (4)voluntary acquisition of repeatedly flooded properties; (5)flood water diversion, removal, treatment, and storage infrastructure projects;
 (6)flood water distribution along street infrastructure systems, including canal streets, absorbent streets, floodable parks, and underground cisterns; and
 (7)enhanced infrastructure for increasing resilience of the freshwater supply to salt water intrusion.. (b)Predisaster hazard mitigation (1)Uses of technical and financial assistanceSection 203(e)(1)(B) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5133(e)(1)(B)) is amended—
 (A)by striking or at the end of clause (ii); (B)by striking the period at the end of clause (iii) and inserting ; or; and
 (C)by adding at the end the following:  (iv)to establish and operate a building department and carry out enforcement activities to implement a State building code approved under section 404(f)..
 (2)Criteria for assistance awardsSection 203(g) of such Act (42 U.S.C. 5133(g)) is amended— (A)by striking and at the end of paragraph (9);
 (B)by redesignating paragraph (10) as paragraph (11); and (C)by inserting after paragraph (9) the following:
						
 (10)the extent to which the State or local government is carrying out activities to implement a State building code approved under section 404(f); and.
					5.Comprehensive study of disaster costs and losses
 (a)EstablishmentNot later than 30 days after the date of enactment of this Act, the Administrator of the Federal Emergency Management Agency shall commence, through the National Advisory Council, a comprehensive study related to disaster costs and losses (referred to in the subsection as the Study).
 (b)Additional membershipFor the purposes of the study, as soon as practicable after the date of enactment of this section, the Administrator shall appoint additional qualified members to the National Advisory Council from the following:
 (1)Individuals that have the requisite technical knowledge and expertise on issues related to disaster costs and losses.
 (2)Representatives of the insurance industry. (3)Experts in and representatives of the construction and building industry.
 (4)Individuals nominated by national organizations representing local governments and personnel. (5)Academic experts.
 (6)Vendors, developers, and manufacturers of systems, facilities, equipment, and capabilities for emergency management services.
 (7)Representatives of such other stakeholders and interested and affected parties as the Administrator considers appropriate.
 (c)Consultation with nonmembersThe National Advisory Council shall consult with other relevant agencies and groups that are not represented on the National Advisory Council to consider research, data, findings, recommendations, innovative technologies and developments, including—
 (1)entities engaged in federally funded research; and (2)academic institutions engaged in relevant work and research.
 (d)RecommendationsNot later than 120 days after the date of enactment of this Act, the National Advisory Council shall convene to evaluate the following topics and develop recommendations for reducing disaster costs and losses:
				(1)Disaster losses
 (A)Cost trendsTrends in disaster costs including loss of life and injury, property damage to individuals, the private sector, and each level of government (State, local and tribal) since the enactment of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), to the extent data is available.
 (B)Contributing factorsContributing factors such as shifting demographics and aging infrastructure and their impacts on the trends in disaster losses and costs.
					(2)Disaster costs
 (A)Trends in declarationsTrends in disaster declarations, including factors contributing to the trends. (B)Disaster assistanceDisaster assistance available from all Federal sources, including descriptions of programs, eligibility and authorities, where assistance has been used geographically, how quickly the funds are used, how that assistance is coordinated among the various agencies and departments, and recommendations for ways to improve the effectiveness and efficiency of the delivery of such assistance.
 (C)CostsDisaster costs borne by the private sector and individuals. (3)Disaster roles and responsibilityFundamental principles that should drive national disaster assistance decisionmaking, including the appropriate roles for each level of government, the private sector and individuals.
				(4)Reduction of costs and losses
 (A)Mechanisms and incentivesMechanisms and incentives, including tax incentives, to promote disaster cost reduction, mitigation, and recovery, including cost data, projections for the return on investment, and measures of effectiveness.
 (B)Identification of challengesIdentify fundamental legal, societal, geographic and technological challenges to implementation. (5)Legislative proposalsLegislative proposals for implementing the recommendations in the report compiled pursuant to the requirement in section 1111 of the Sandy Recovery Improvement Act of 2013 (Public Law 113–2).
				(e)Report to administrator and congress
 (1)Not later than 1 year after the date of enactment of this section, the National Advisory Council shall submit a report containing the data, analysis, and recommendations developed under subsection (d) to—
 (A)the Administrator of the Federal Emergency Management Agency; (B)the Committee on Transportation and Infrastructure of the House of Representatives; and
 (C)the Committee on Homeland Security and Governmental Affairs of the Senate. (2)Data availabilityThe Administrator shall make the data collected pursuant to this section publically available on the Agency’s website.
				6.Enhanced mitigation incentives pilot program
 (a)Use of building codesThe Administrator of the Federal Emergency Management Agency shall establish and conduct a pilot program to award grants to State, local, and tribal governments to aid and encourage the adoption and active enforcement of nationally recognized model building codes, State building codes, and related mitigation measures.
 (b)GoalsThe goals of the grant program are— (1)reducing disaster response and recovery costs to Federal, State, local, and tribal governments by—
 (A)increasing the resilience of buildings; and (B)reducing the amount of damage and loss that occurs due to disasters and chronic flooding;
 (2)incentivizing communities and individuals to adopt smart development and mitigation measures in advance of disasters.
 (c)Minimum RequirementsThe Administrator shall— (1)not later than 180 days after the date of enactment of this Act, provide grant awards annually thereafter;
 (2)establish criteria for awarding grants on a competitive basis based on the demonstrated need of the applicants and the project’s ability to accomplish the goals outline in subsection (b); and
 (3)require non-Federal matching funds in an amount equal to not less than 25 percent of the total amount of the grant.
				(d)Reports
 (1)Annual reportsDuring the period in which the pilot program is conducted under this section, the Administrator shall submit, annually, to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate, a report on the grants provided, the projects undertaken, and the outcomes expected.
 (2)Final reportNot later than 180 days after termination of the pilot program, the Administrator shall submit a final report to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate. The final report shall include—
 (A)a review and evaluation of the grant awards; (B)recommendations on any permanent changes to the Robert T. Stafford Disaster Relief and Emergency Assistance Act; and
 (C)a progress evaluation in meeting the goals described in subsection (b). (e)TerminationThe authorities under this section shall terminate on December 31, 2021.
			
